    Case 3:19-md-02885-MCR-GRJ Document 251 Filed 05/06/19 Page 1 of 1




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION

IN RE: 3M COMBAT ARMS EARPLUG                   CASE NO. 3:19md2885
PRODUCTS LIABILITY LITIGATION
                                                Judge M. Casey Rodgers
This Document relates to All Cases              Magistrate Judge Gary R. Jones


                          REFERRAL AND ORDER

Referred to Judge M. Casey Rodgers on    May 3, 2019

Motion/Pleadings: MOTION TO APPEAR PRO HAC VICE
Filed by Diana Yastrovskaya     on May 3, 2019                   Doc. # 229
Response                        on                               Doc. #

        Stipulated             Joint Pleading
        Unopposed              Consented

                                     JESSICA J. LYUBLANOVITS
                                     CLERK OF COURT
                                     /s/ Kathy Rock
                                     Deputy Clerk: Kathy Rock


      On consideration, the motion is GRANTED.


      DONE and ORDERED this 6th day of May 2019.


                                        M. Casey Rodgers
                                     M. CASEY RODGERS
                                     UNITED STATES DISTRICT JUDGE
